NO. 12-16-00242-CV

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

                                                §      APPEAL FROM THE 3RD
EX PARTE:
                                                §      JUDICIAL DISTRICT COURT
DONALD RAY BISCAMP
                                                §      ANDERSON COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a). The trial court’s judgment was signed on July 1, 2016. Under rule
of appellate procedure 26.1, the notice of appeal must be filed within thirty days after the
judgment is signed. Appellant, Donald Ray Biscamp, did not file a motion for new trial. See
TEX. R. APP. P. 26.1(a) (providing that notice of appeal must be filed within ninety days after
judgment signed if any party timely files motion for new trial). Therefore, his notice of appeal
was due to have been filed no later than August 1, 2016. Wilkinson did not file his notice of
appeal until August 5, 2016. Because the notice of appeal was not filed on or before August 1,
2016, it was untimely.
       On September 1, 2016, this Court notified Biscamp pursuant to Texas Rules of Appellate
Procedure 37.1 and 42.3 that his notice of appeal was untimely, but that this Court would imply a
motion to extend the time for filing the notice of appeal. See Verburgt v. Dorner, 959 S.W.2d
615, 615 (Tex. 1997). Biscamp was further informed that the appeal would be dismissed unless,
on or before September 12, 2016, he informed the Court in writing of facts that reasonably
explain his need for an extension of time to file the notice of appeal.        The deadline for
responding to this Court’s notice has expired, and Biscamp has not responded to the notice.
         Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered September 21, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       SEPTEMBER 21, 2016


                                        NO. 12-16-00242-CV


                           EX PARTE: DONALD RAY BISCAMP,


                                 Appeal from the 3rd District Court
                    of Anderson County, Texas (Tr.Ct.No. DCCV16-171-3)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.